DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Throughout the claims there is an extra space that should be removed between a word and the punctuation following the word. For example, claim 1, line 3, after “structure” the space before the comma should be removed. This occurs again after “structure” in line 4. For another example, the space between “structure” and the semi-colon at line 6 should be removed. Throughout the claims, similar corrections are required.
Claim 9, line 6, “four” (both instances) should be changed to “fourth”.
Claim 13, line 1, “the” should be changed to “The”.
Claim 13, line 2, “comprised” should be changed to “comprises”.
Claim 13, lines 2 and 3, “potion” (two instances) should be changed to “portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay (2004/0015114).
Regarding claim 1, Hay discloses a traction device 10 (Fig. A, below, and Figs. 1 and 2) for a lower limb fracture osteosynthesis, comprising: 
a chassis structure 12, having a first end portion (Fig. A, below) and a second end portion (id.) opposite to each other;
a lower leg supporting structure 11, having a first end portion and a second end portion opposite to each other (id.), wherein the first end portion of the lower leg supporting structure is connected to the first end portion of the chassis structure 12 (id.);
an upper leg supporting structure 13, having a first end portion and a second end portion opposite to each other (id.), wherein the first end portion of the upper leg supporting structure is connected to the second end portion of the chassis structure (id.), and the second end portion of the upper leg supporting structure is connected to the second end portion of the lower leg supporting structure (id.);


a tibia proximal position adjusting device 24, 26 (Fig. 1) for adjusting a position and an angle of a proximal end of a tibia, arranged on the lower leg supporting structure 11 and capable of being moved close to the second end portion of the lower leg supporting structure (id.) via knob 27 (para. 0013). It is noted that the tibia proximal and distal position adjusting devices 21/24, 26, together with the remaining hinges (between 11, 12 and 13) and telescoping portions 13A and 13B, allow for the position and angle of the tibia to be adjusted. 

    PNG
    media_image1.png
    606
    802
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hay (2004/0015114).
Regarding claim 2, the lower leg supporting structure 11 is rotatably connected to the chassis structure 12 (Fig. A, supra); the lower leg supporting structure 11 is rotatably connected 
However, only the upper leg supporting structure 13 is a telescopic structure (i.e., portions 13A and 13B are telescopically mounted via knob 19 to allow a change in length). 
Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to also make the chassis structure 12 and the lower leg supporting structure 11 a telescopic structure similar to leg supporting structure 13, e.g., to allow the device to be adjusted in size for different patients while preserving the stable shape of the device. 
Regarding claim 3, Hay discloses that the tibial distal and proximal position adjusting devices 21/24, 26 (Fig. 1) of the lower leg supporting structure 11 comprises: 
a first transverse bar 21 (Fig. 1) and a second transverse bar 26 (id.) parallel to each other (id.); and
two first longitudinal assemblies (22, 24, 29, 31; and corresponding structure on the other side; Fig. 1) connected between the first transverse bar 21 and the second transverse bar 26 and parallel to each other (id.), and each of the first longitudinal assemblies has a telescopic structure (portions 22 and 24 telescopically adjust toward or away from portion 31 via knob 29).




Allowable Subject Matter
Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773